Citation Nr: 0101498	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-21 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for restrictive and 
obstructive small airway disease, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
assigned a 10 percent rating for the veteran's service-
connected lung disorder.  The veteran submitted a notice of 
disagreement (NOD) in January 1999. 

By an August 1999 rating decision, the RO determined that the 
August 1998 rating action was erroneous in failing to assign 
a 30 percent rating.  Thus, a 30 percent rating was assigned, 
effective from December 31, 1997. 

REMAND

In February 2000, the veteran was notified that his appeal 
was being transferred to the Board.  In April 2000, the 
veteran submitted pertinent medical evidence to the RO.  That 
evidence was received at the Board in May 2000; however, a 
waiver of consideration of that evidence by the RO was not 
submitted.  As such, the veteran's claim, along with the 
newly submitted evidence, must be remanded to the RO for 
consideration by the RO in accordance with 38 C.F.R. 
§§ 19.37, 20.1304(c) (2000).  

In a June 1998 rating action on appeal, the RO denied a claim 
of service connection for residuals of fractured left foot.  
The Board notes that the veteran's January 1999 statement 
included his contention that his left "foot condition should 
be service connected" as he broke his foot during service.  
The Board finds that statement can reasonably be construed as 
a NOD to the RO's June 1998 determination and a desire for 
appellate review.  Unfortunately, a statement of the case 
with respect to his issue has yet to be issued.  Thus, the 
Board is obligated to remand this issue under the doctrine 
announced in Manlicon v. West, 12 Vet. App. 238 (1999). 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the expanded 
record and readjudicate the veteran's 
claim for increase.  The RO should ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

2.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for residuals of a 
left foot fracture.  The veteran is 
advised that he must submit a timely 
substantive appeal to perfect his right 
to appellate review by the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




